           Case 3:19-cv-05711-EMC Document 74-1 Filed 04/12/21 Page 1 of 2



     Richard T. Drury (SBN 163559)
 1   richard@lozeaudrury.com
     Rebecca Davis (SBN 271662)
 2   rebecca@lozeaudrury.com
     LOZEAU DRURY LLP
 3   1939 Harrison St., Suite 150
     Oakland, CA 94607
 4   Telephone: (510) 836-4200
     Facsimile: (510) 836-4205
 5
     [Additional counsel appearing on signature page]
 6
     Attorneys for Plaintiff and the Alleged Classes
 7
 8
                                   UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10
11
                                                              Case No. 3:19-cv-05711-EMC
      ABANTE ROOTER AND PLUMBING,
12    INC., individually and on behalf of all others          DECLARATION OF PATRICK H.
      similarly situated,
13                                                            PELUSO IN SUPPORT OF
                              Plaintiff,                      ADMINISTRATIVE MOTION TO
14                                                            FILE UNDER SEAL
      v.
15                                                            Judge: Hon. Edward M. Chen
      TOTAL MERCHANT SERVICES, LLC, a                         Courtroom: 5
16    Delaware limited liability company,                     Complaint Filed: September 11, 2019
17                            Defendant.
18
19
             I, Patrick Peluso, on oath declare as follows:
20
             1.     I am one of the attorneys for Plaintiff Abante Rooter and Plumbing, Inc.
21
     (“Plaintiff”) and the alleged Class in the above-captioned action. I am over the age of 18 and can
22
     competently testify to the matters set forth herein if called to do so.
23
             2.     I submit this declaration in support of Plaintiff’s Administrative Motion to File
24
     Under Seal, pursuant to Local Rules 79-5 and 7-11.
25
             3.     Plaintiff’s Motion for Class Certification (the “Motion”) discusses documents and
26
     testimony that Defendant Total Merchant Services, LLC (“Defendant”) has designated as
27
28   PELUSO DECL. ISO ADMIN.                            1
     MOTION TO FILE UNDER SEAL
         Case 3:19-cv-05711-EMC Document 74-1 Filed 04/12/21 Page 2 of 2




 1   confidential pursuant to the stipulated protective order entered in this case (dkt. 42). Therefore,
 2   Plaintiff is filing portions of this document under seal in compliance with the protective order.
 3          4.      Plaintiff also submits Exhibit B in support of Plaintiff’s Motion, which contains
 4   documents that TMS has designated as confidential pursuant to the stipulated protective order.
 5   Plaintiff is therefore filing the documents under seal in compliance with the protective order.
 6          5.      Plaintiff also submits Exhibit C in support of Plaintiff’s Motion, which contains
 7   documents that TMS has designated as confidential pursuant to the stipulated protective order.
 8   Plaintiff is therefore filing the documents under seal in compliance with the protective order.
 9          6.      In compliance with L.R. 79-5(d)(1)(D), Plaintiff also submits unredacted versions
10   of the following documents requested to be sealed
11
                        Document                                  Portion Designated Confidential
12    Plaintiff’s Motion for Class Certification           Page 3 lines 5-9, 12-14, 20-26; page 4 lines 1-
                                                           2, 5-6, 8-9, 14-15; and page 15 lines 2-9
13
      Exhibit B in support of Plaintiff’s Motion for       Entire Document
14    Class Certification
15
      Exhibit C in support of Plaintiff’s Motion for       Entire Document
16    Class Certification

17
            Further affiant sayeth not.
18
            I declare under penalty of perjury that the foregoing is true and correct and that this
19
     declaration was executed in the State of Colorado, on April 12, 2021.
20
21                                          By:     /s/ Patrick H. Peluso
22
                                                   Patrick H. Peluso
23                                                 ppeluso@woodrowpeluso.com
                                                   WOODROW & PELUSO, LLC
24                                                 3900 East Mexico Avenue, Suite 300
                                                   Denver, Colorado 80210
25                                                 Telephone: (720) 213-0676
26
27
28   PELUSO DECL. ISO ADMIN.                           2
     MOTION TO FILE UNDER SEAL
